                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

United States of America                          §
                                                  §
                                                  §
v.                                                §                          1:19-CR-307-LY
                                                  §
Gregory Pierresaint,                              §
                                                  §
               Defendant.                         §

                                             ORDER

     Before the Court is Defendant’s Motion to Revoke Detention Order (“Motion to Revoke”).

Dkt. No. 17. On March 24, 2020, U.S. District Judge Lee Yeakel referred the Motion to Revoke

to the undersigned for resolution pursuant to 18 U.S.C. § 3006A(b), 28 U.S.C. § 636(b)(1)(B), and

Rule 44 of the Federal Rules of Criminal Procedure. Dkt. No. 22.

                                     I.   BACKGROUND

     On December 3, 2019, Defendant Gregory Pierresaint was indicted on charges of fraud and

money laundering conspiracy, aggravated identity theft, and possession of stolen mail, pursuant to

18 U.S.C. §§ 1349, 1956(h), 1028A, and 1708, respectively, in the Western District of Texas,

Austin Division. Dkt. No. 3. On February 13, 2020, Mr. Pierresaint was arrested at his home in

Miami, Florida, pursuant to a bench warrant issued by this Court. After his arrest, the U.S. District

Court for the Southern District of Florida held a detention hearing and, on February 19, 2020,

ordered Mr. Pierresaint detained pending trial. Dkt. No. 9. The Court found by a preponderance of

the evidence that no condition or combination of conditions of release would reasonably assure

the Defendant’s appearance as required. Id. Mr. Pierresaint was then ordered transported to this

District.




                                                 1
   In his Motion to Revoke, Mr. Pierresaint argues that “there is no valid reason to detain him

under 18 U.S.C. § 3142.” Dkt. No. 17 at 1. Defendant contends in part that he has no history of

violence; that “there is no evidence of flight risk beyond stealing mail, stealing identities, making

fraudulent transactions, and laundering the proceeds”; and that “this would [be] a release case

under any circumstances, but much more obviously so under present circumstances.” Id. at 1-2.

   The government argues in response that the detention decision is correct, and that Mr.

Pierresaint has asserted no new information that was unknown to the detaining court and material

to his risk of flight. Dkt. No. 20 at 1. The government also asserts that Mr. Pierresaint’s remedy

was to timely appeal the detention order to the District Court pursuant to 18 U.S.C. § 3145(b) and

Rule 59 of the Federal Rules of Criminal Procedure. Id. at 4.

                                       II.    ANALYSIS

   18 U.S.C. § 3142(f)(2)(B) provides that a

               hearing may be reopened, before or after a determination by the
               judicial officer, at any time before trial if the judicial officer finds
               that information exists that was not known to the movant at the time
               of the hearing and that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of such person as required and the safety of any other
               person and the community.

The Motion to Revoke raises no information “that was not known to the movant at the time of the

hearing and that has a material bearing” on whether Defendant should be detained. Rather,

Mr. Pierresaint simply argues that the detention decision is incorrect. Although he invokes the

COVID-19 pandemic emergency, Mr. Pierresaint makes no argument that he has a medical

condition weighing against detention. In sum, Mr. Pierresaint has not established that his

revocation hearing should be reopened.




                                                  2
                                 III.   CONCLUSION

   For the foregoing reasons, IT IS ORDERED that Defendant’s Motion to Revoke Detention

Order (Dkt. No. 17) is DENIED.

   SIGNED on March 24, 2020.



                                               SUSAN HIGHTOWER
                                               UNITED STATES MAGISTRATE JUDGE




                                           3
